In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of disposition of the Family Court, Kings County (Ambrosio, J.), entered April 11, 1996, which, upon a fact-finding order of the *618same court, dated September 18, 1995, made after a hearing, finding that the mother had permanently neglected her child, terminated her parental rights and committed the child to the custody of the Angel Guardian Home and the Commissioner of Social Services of the City of New York for the purposes of adoption. The appeal brings up for review the fact-finding order dated September 18, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing supports the finding of permanent neglect. The agency established by clear and convincing evidence that it made diligent attempts to strengthen the parent-child relationship, and that, despite its encouragement, the mother failed to maintain continuous contact with her son on a regular basis and failed to plan for the future of the child (see, Social Services Law § 384-b [7] [a]; see, Matter of Star Leslie W., 63 NY2d 136, 140). It is undisputed that the mother only visited with the subject child, at most, four times from the time of the child’s placement in foster care in June 1992 until July 1994. In addition, the mother failed, for over a year from the child’s placement in foster care, to attend a drug treatment program or a parenting skills program, although the agency repeatedly referred her to such programs.
The Family Court did not improvidently exercise its discretion by refusing to suspend judgment under the circumstances herein (see, Family Ct Act §§ 631, 633).
O’Brien, J. P., Santucci, Krausman and Florio, JJ., concur.